DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 in each of Species Groups 1-3, in the reply filed on 9/19/2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 7, 15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the phrase “enclosure part” renders the claims indefinite. It is not clear if the part encloses something or is part of an enclosure. 
 Claim 1, it is not clear what is considered a core side. 
Claim 1, it is not clear if non-woven fiber refers to fiber that is not woven or fiber that is randomly entangled. 
Claim 2, it is not clear what constitutes the claimed hinge. Specifically, is not clear what structure is necessary to be considered the claimed hinge.  
	Claim 3, it is not clear what is considered a cavity side. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2015/0102712 to Sim in view of JP2008034823 to Nagashima and (if necessary) in view of USPAP 2014/0342119 to Kastell.
Claim 1, Sim discloses an enclosure part for an information handling system, the enclosure part comprising a plurality of materials formed together into a rectangular shape with a flatness equal to or less than 0.5 mm and a void on a core side of the enclosure part, the materials comprising: a sheet of carbon fiber or glass fiber (see entire document including [0017] and [0019]-[0021]). 
Sim does not appear to mention constructing the enclosure part with a piece of non-woven carbon fiber and a piece of non-woven glass fiber but Nagashima discloses that it is known in the art to construct an enclosure with a piece of non-woven carbon fiber (radio wave shielding) and a piece of non-woven glass fiber (radio wave transmitting material) to provide an enclosure that does not deteriorate radio communication performance while maintaining radio wave blocking performance and has excellent joint strength and mass productivity (see entire document including [0001] and [0023]-[0025]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the enclosure part of Sim with a piece of non-woven carbon fiber and a piece of non-woven glass fiber to provide an enclosure that does not deteriorate radio communication performance while maintaining radio wave blocking performance and has excellent joint strength and mass productivity.
In the event that it is shown that Nagashima fails to sufficiently teach a non-woven material, Kastell discloses that it is known in the art to construct enclosure parts with any textile construction including a nonwoven fabric (see entire document including [0057]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the enclosure parts with any suitable fabric construction, such as non-woven, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
Claim 2, the materials further comprise a carbon fiber hinge between the sheet of carbon fiber and a second piece of non-woven carbon fiber (Figure 2). 
Claim 3, the core side of the enclosure part is opposite a cavity side of the enclosure part (Figure 2).
Claim 4, the sheet of carbon fiber comprises a plurality of carbon fiber layers placed in a laminate [0019].
Claim 5, the sheet of carbon fiber comprises a plurality of continuous fibers [0021].
Claim 6, the sheet of carbon fiber, the first piece of non-woven carbon fiber, and the piece of non-woven glass fiber are made of thermoset polymer [0019].
Claim 8, the core side of the enclosure part comprises a lip (Figure 2).
Claim 9, Nagashima does not appear to mention the specific length of the carbon fibers therefore Nagashima teaches that fiber length is not restricted and may be short or long. Plus, Sim discloses that it is known in the art to use chopped fibers to provide the desired stiffness [0020].
Claim 10, Sims discloses that chopped glass fibers may be used to provide the desired stiffness [0020]. 
Claim 11, Sims discloses that the matrix resin may be thermoplastic or thermoset [0019].
Claim 12, the carbon fiber hinge is molded between the sheet of carbon fiber and a second piece of non-woven carbon fiber without a fastener (Figure 2).
Claim 13, the materials further comprise a surface finish on at least one of: the cavity side of the enclosure part; or the core side of the enclosure part [0021].
Claim 14, the continuous fibers are oriented across the width of the rectangular shape, corresponding to a longer side of the enclosure part [0021]. Plus, it would have been obvious to one having ordinary skill in the art to orient the fibers in any desired direction based on the intended use and desired reinforcement. 
Claim 16, the surface finish comprises at least one of: a sealant; a colored paint; a clear-coat paint; or a textured paint [0021].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789